Phoenix, Arizona
July 29, 2005

CLINICIS-PHOENIX SURGERY CENTER, LLC.
SECURED PROMISSORY NOTE

          CLINICIS-PHOENIX SURGERY CENTER, LLC, an Arizona limited liability
company (the "Company"), for value received, hereby promises to pay to Vsource
(USA), Inc., a Delaware corporation, (the "Holder"), located at 7855 Ivanhoe
Avenue, Suite 200, La Jolla, California 92037 (the "Holder"), the principal
amount of One Hundred Thousand and no/100 Dollars ($100,000) (the "Issue
Price"), together with interest on the unpaid amount thereof in accordance with
the terms hereof, from the date hereof until paid or converted in accordance
with the terms hereof.

          1.    Terms of the Promissory Note (the "Note").

                1.1    Interest Rate. The rate of interest hereunder ("Interest
Rate") shall be ten percent (10%) per annum and shall be computed on the basis
of a 365 day year for the actual number of days elapsed.

                1.2    Payment. The Issue Price plus all accrued but previously
unpaid interest thereon shall become due and payable on demand, or if no demand
is made on October 29, 2005 (the "Due Date"). Payment shall be made at the
offices or residence of the Holder, or at such other place as the Holder shall
have designated to the Company in writing, in lawful money of the United States
of America.

                1.3    Prepayment. The Company may elect to repay this Note with
no premium or penalty.

                1.4    Default Interest. From and after the Due Date, the
Company shall pay interest on the unpaid principal balance of this Note at the
Applicable Prime Rate (as defined in the Loan Agreement) plus ten percent (10%)
per annum.

                1.5    Events of Default. If any of the events specified in this
Section 2 shall occur (herein individually referred to as an "Event of
Default"), then the Holder may declare the entire principal and all accrued and
unpaid interest hereon immediately due and payable, by notice in writing to the
Company:

                      (a)    Default in the payment of any principal or interest
on this Note when due and payable; or

                      (b)    The Company admits in writing its ability to pay
its debts as they become due; or

                      (c)    If any lien purported to be created under the
Pledge Agreement (as defined below) shall cease to be, or shall be asserted by
the Company not to be, a valid and

NEXT PAGE





perfected lien on the Collateral (as defined below), with the priority required
by the Pledge Agreement; or

                      (d)    The institution by the Company of proceedings to be
adjudicated as bankrupt or insolvent, or the consent by it to institution of
bankruptcy or insolvency proceedings against it or the filing by it of a
petition or answer or consent seeking reorganization or release under the
federal Bankruptcy Act, or any other applicable federal or state law, or the
consent by it to the filing of any such petition or the appointment of a
receiver, liquidator, assignee, trustee or other similar official for the
Company, or for any substantial part of its property, or the making by it of an
assignment for the benefit of creditors, or the taking of corporate action by
the Company in furtherance of any such action; or

The Company waives any and all notices in connection with this Note, including
but not limited to notice of intent to accelerate, notice of acceleration, and
notice of nonpayment.

                1.6.    Security. The indebtedness evidenced by this Note shall
be secured by a pledge of shares of the common stock, par value $.001 per share,
of Clinicis, Inc., a California corporation ("Clinicis") representing 90% of the
outstanding shares of Clinicis registered in the name(s) of Donald A. Cook,
pursuant to that certain pledge agreement of even date herewith, between Donald
A. Cook as grantor and Holder (the "Pledge Agreement").

          2.    Priority. The indebtedness evidenced by this Note shall be
senior in right of payment to any prior payment of the Company's existing
Indebtedness, as hereinafter defined.

                2.1    Indebtedness. As used in this Note, the term
"Indebtedness" shall mean the principal of and accrued and unpaid interest on
all indebtedness of the Company to banks, insurance companies, other financial
institutions or other lenders, which is for money borrowed by the Company.

                2.2    Default on Indebtedness. If there should occur any
receivership, insolvency, assignment for the benefit of creditors, bankruptcy,
reorganization or arrangements with creditors (whether or not pursuant to
bankruptcy or other insolvency laws), sale of all or substantially all of the
assets, dissolution, liquidation or any other marshalling of the assets and
liabilities of the Company, or if this Note shall be declared due and payable
upon the occurrence of an Event of Default with respect to any Indebtedness,
then no amount shall be paid by the Company in respect of the principal of or
interest of its Indebtedness at the time outstanding, unless and until the
principal of and interest on the Note then outstanding shall be paid in full. If
there occurs an event of default that has been declared in writing with respect
to any Indebtedness, or in the instrument under which any Indebtedness is
outstanding, permitting the holder of such Indebtedness to accelerate the
maturity thereof, then, unless and until such event of default shall have been
cured or waived or shall have ceased to exist, or all Indebtedness shall have
been paid in full, no payment shall be made in respect of the principal of or
interest on this Note, unless within three (3) months after the happening of
such event of default, the maturity of such Indebtedness shall not have been
accelerated.

NEXT PAGE





          3.    Miscellaneous.

                3.1    Transfer of Note. This Note shall not be transferable or
assignable in any manner, except to affiliates of Holder, and no interest shall
be pledged or otherwise encumbered by the Holder without the express written
consent of the Company, and any such attempted disposition of this Note or any
portion hereof shall be of no force or effect.

                3.2    Titles and Subtitles. The titles and subtitles used in
this Note are for convenience only and are not to be considered in construing or
interpreting this Note.

                3.3    Notices. Any notice required or permitted under this Note
shall be deemed delivered if in writing and delivered personally or three (3)
days after being sent by certified mail, return receipt requested, to the
Holder. For purposes hereof, the address of the Holder shall be as set forth in
the introductory paragraph of this Note and the address for the Company shall be
19235 Northfleet Way, Los Angeles, CA 91356, Attn.: Donald A. Cook. The Company
and the Holder may each change their respective address effective ten (10) days
following notice of such change provided in accordance with this Section 3.3.

                3.4    Attorneys' Fees. If any action at law or in equity is
necessary to enforce or interpret the terms of this Note, the prevailing party
shall be entitled to reasonable attorneys' fees, costs and disbursements in
addition to any other relief to which such party may be entitled.

                3.5    Amendments and Waivers. This Note may be amended and the
observance of any term of this Note may be waived (either generally or in a
particular instance and either retroactively or prospectively), with the written
consent of the Company and the Holder. Any amendment or waiver effected in
accordance with this Section 3.5 shall be binding upon the Holder of this Note,
each future holder of all such securities and the Company.

                3.6    Severability. If one or more provisions of this Note are
held to be unenforceable under applicable law, such provision shall be excluded
from this Note and the balance of the Note shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

                3.7    Governing Law. This Note shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware,
without giving effect to its conflicts of laws principles.

                3.8    Usury. It is the intention of the parties hereto to
conform strictly to applicable usury laws as in effect from time to time during
the term of this Note. Accordingly, if any transaction or transactions
contemplated hereby would be usurious under applicable law (including the laws
of the United States of America, or of any other jurisdiction whose laws may be
mandatorily applicable), then, in that event, notwithstanding anything to the
contrary in this Note, it is agreed as follows: (i) the provisions of this
paragraph shall govern and control; (ii) the aggregate of all interest under
applicable laws that is contracted for, charged or received under this Note
shall under no circumstances exceed the maximum amount of interest allowed by
applicable law, and any excess shall be promptly credited to the Holder by the
Company (or, if such consideration shall have been paid in full, such excess
shall be promptly refunded to the Holder by the Company) (iii)

NEXT PAGE





neither the Company nor any other person or entity now or hereafter liable in
connection with this Note shall be obligated to pay the amount of such interest
to the extent that it is in excess of the maximum interest permitted by the
applicable usury laws; and (iv) the effective rate of interest shall be ipso
facto reduced to the maximum lawful interest rate.

                TRIAL BY JURY. THE COMPANY HEREBY (A) EXPRESSLY WAIVES ANY RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE THIS NOTE OR UNDER ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH, OR (B) ARISING FROM ANY LENDING
RELATIONSHIP EXISTING IN CONNECTION WITH THIS NOTE, AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY, IF THE
HOLDER SO ELECTS.

CLINICIS-PHOENIX SURGERY
CENTER, LLC,

an Arizona limited liability company




By: /s/ Donald A. Cook

--------------------------------------------------------------------------------

Name:   Donald A. Cook

--------------------------------------------------------------------------------

Title:   President

--------------------------------------------------------------------------------